DETAILED ACTION
	This Office action details final action on the merits for the above referenced application No.  Claims 1, 5, 7-9, 11-16, and 21-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 5, 7-9, and 11-16 are amended.  Claims 2-4, 6, 10, and 17-20 are cancelled.  Claims 8-9, 11-12, 14-16, 22-23, and 25 are withdrawn.  Claims 21-26 are new.

Election/Restrictions
Claims 8-9, 11-12, 14-16, 22-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention.  During a telephone conversation on 25 Apr. 2022, Applicants representative elected the last compound in claim 13 wherein M is 64Cu.  See interview summary filed on 13 May 2022.  Claims 8 and 14 have been amended to no longer include 64Cu; consequently claims 8 and 14 are withdrawn.  Claims 22 and 23 do not include the radioisotope 64Cu; consequently claims 22 and 23 are withdrawn.  Claim 26 is not withdrawn because 64Cu has applications in molecular radiotherapy and positron emission tomography. Note that withdrawn claim 8 recites “Error! Reference source not found.” which will raise an issue under 35 USC 112(b) if a generic claim is found allowable.  In addition, withdrawn claims 14, 16, and 22 are dependent to claim 0 which will raise another issue under 35 USC 112(b).  Claim 25 is withdrawn because claim 25 does not contain the linker of the elected species in claim 13.



Response to Amendment
	The amendments filed on 9 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, and 4-6 under 35 USC 102(a)(1) as being anticipated by Ferreira et al. (Bioconjugate Chem.; published 2006) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (Bioorg. Med. Chem. Lett.; published 2012), in view of Park et al. (ACS Med Chem. Lett.; published 2014) for the reasons cited in the Office action filed on 13 May 2022.

Applicants Arguments
	Applicants assert that there would have been no reason to replace the radiolabel of Gouin with that of Park in order to arrive at a glycoconjugate within the scope of the instant claims.  Gouin provides functionalized pyridine-tetraacetic ligands having excellent complexing abilities and improved photophysical properties that can be tethered to a glycoside moiety and irradiate cancer cells. Park is not concerned with probes for either MRI or optical imaging.  The requirements for PET imaging probes are quite different dictating that the metal has a positron emitting radionuclide with sufficiently long half-life to facilitate imaging procedures.  It would have been obvious to replace the label of Gouin with that of Park.  Brandt 2018 teaches that when exposed to reducing conditions (e.g. hypoxic tumor environment) Cu(II) is reduced to Cu(I) which exhibits different coordination properties. The change in oxidation number of the metal is thus presumed to be the reason for the observed instability of 64Cu(II) complexes in vivo with chelators such as DOTA.  Lanthanides would appear to be preferable over 64Cu.  One would not have selected the extreme modification.  Applicants assert impermissible hindsight.
	One of ordinary skill could not have modified Gouin in view of Park to arrive at the claimed glycoconjugates with any reasonable expectation of success. Gouin and Park do teach selectively targeting the SGLTs.  Gouin teaches selectively targeting GLUTs.  By modifying the C6 position and removing the C3 modification the DGLT selective agents are accessed.  The instantly claimed compounds require that the C3 position is not modified.  Neither Gouin nor Park appreciated that the C6 modification was required for SGLT activity.  Gouin and Park fail to teach or establish the purpose of the claimed compounds.  The skilled artisan would not have reasonably expected that combining the glucose core of Gouin to include the radiolabel of Park would be successful.

Applicant's arguments filed 9 Sep. 2022 have been fully considered but they are not persuasive.  Gouin teaches that in nuclear medicine, several groups have explored the development of glucose conjugates as new radiotracers in tumor oncology.  Approaches generally consist of grafting stable radioactive technetium (Tc99m) chelates to glycoside scaffolds with the aim or selectively targeting and irradiating cancer cells.  Consequently, Gouin teaches and motivates glucose conjugates carrying a radioactive chelate capable of selective targeting tumor cells.  At pg. 2685, Gouin teaches conjugate 1 
    PNG
    media_image1.png
    347
    331
    media_image1.png
    Greyscale
.  This reads on a compound of claim 1 as amended having the formula 
    PNG
    media_image2.png
    109
    107
    media_image2.png
    Greyscale
 wherein L = 
    PNG
    media_image3.png
    69
    102
    media_image3.png
    Greyscale
, n=2, and Z= a label comprising ligand and metal.  In addition, conjugate 1 reads in part on a compound of formula 
    PNG
    media_image4.png
    266
    302
    media_image4.png
    Greyscale
.  Gouin’s conjugate 1 differs from for example claim 1 only substitution of one label for another.  However, Gouin alone motivates radioactive chelates because Gouin teaches that radioactive chelates advantageously enable radiotracers for in vivo imaging in tumor oncology.  Consequently, Gouin alone is all that is required to teach and motivate a radiolabel comprising a ligand and a metal.  Gouin’s conjugate 1 contains the required C6 modification avoid the C3 modification and therefore must be selectively transported by the SGLTs.  Consequently, Gouin’s conjugate 1 meets the intended use of the claims.  
Park teaches and motivates the 64Cu-DOTA label.  According to Park, labeling DOTA conjugates with 64Cu resulted in high radiochemical yields of >97%.  Both 64Cu-DOTA labeled 3a and 3b were stable in human and mouse serums and show high tumor uptake as advantageously observed by PET.  Consequently, Gouin teaches that the 64Cu-DOTA label is advantageous for imaging tumors.  A recognized advantage is the strongest reason to combine.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gouin’s conjugate 1 by substituting its Ln- pyridine-tetraacetate label with 64Cu-DOTA because it would have been expected to advantageously enable in vivo imaging in tumor oncology by PET.  Gouin does not teach that the Ln-pyridine-tetraacetate contributes to targeting in tumor oncology. Gouin does not teach hypoxic tumors or reducing environments.  Park does not teach that 64Cu-DOTA is unstable in vivo presumably because of the oxidation number of the metal.  To the contrary of Brandt, Park teaches that 64Cu-DOTA labeled 3a and 3b were stable in human and mouse serums for 24 h and show high tumor uptake as advantageously observed by PET.  The above claims do not require in vivo imaging.  There would have been a reasonable expectation of success because a person of ordinary skill in the art would have understood that the substitution of Ln-pyridine-tetraacetate with 64Cu-DOTA merely substitutes one label for another with modifying the targeting moiety. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case the motivation for substituting the label in Gouin’s conjugate 1 with 64Cu-DOTA comes solely from the teachings of Gouin and Park and not Applicant’s disclosure.

Claim(s) 1, 5, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (Bioorg. Med. Chem. Lett.; published 2012), in view of Josephson et al. (WO 2010/141833 A2; published 9 Dec. 2010) and Chen et al. (Scientific Reports; published 2015), in further view of Cotton et al. (US 2019/0381198 A1; published 19 Dec. 2019) for the reasons cited in the Office action filed on 13 May 2022.

Applicants Arguments
	Applicants assert that neither Josephson, Chen or Cotton even mention glucose transporters.  Gouin cannot cure the deficiencies of Josephson, Chen, and Cotton because Gouin does not disclose SGLTs.  The skilled artisan would not have reasonable expected that combining the glucose core of Gouin to include the radiolabel of Josephson, Chen, and Cotton would be successful.

Applicant's arguments filed 9 Sep. 2022 have been fully considered but they are not persuasive. Gouin is not deficient for the reasons discussed above.  Like Park, Josephson teaches 68Ga/64Cu-DOTA-Bz-NH2 as an advantageous label for in vivo PET imaging.  It would have been obvious to a person of ordinary skill in the art before the effective filing date modify the Gouin’s conjugate 1 by substituting its Ln-pyridine-tetraacetate label with 68Ga/64Cu-DOTA-Bz-NH2 in order to gain the advantage of a glycoconjugate suitable for in vivo PET imaging in tumor oncology.  Chen teaches and makes obvious the linker of instant formula 
    PNG
    media_image5.png
    142
    270
    media_image5.png
    Greyscale
.  According to Chen the addition of a short PEG moiety to the linker increased cell uptake.  The linker enhanced target to background fluorescence ratios.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gouin’s conjugate 1 by adding the short PEG taught by Chen because it would have been expected to enable conjugation of the glucose moiety to 68Ga/64Cu-DOTA-Bz-NH2 while increase tumor cell uptake.

New Grounds of Rejection

Claim Rejections - 35 USC § 103

Claims 21, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (Bioorg. Med. Chem. Lett.; published 2012), in view of Josephson et al. (WO 2010/141833 A2; published 9 Dec. 2010) and Chen et al. (Scientific reports; published 2015), in further view of Cotton et al. (US 2019/0381198 A1; published 19 Dec. 2019). 

	Gouin et al. teach lanthanide complexes of pyridine-tetracetic acid glycoconjugates: synthesis and luminescence studies of mono and divalent derivatives (see title).  Gouin et al. teach that a wide range of glycoconjugates bearing contrast agents and radioelements where the sugar moieties serve as biocompatible scaffolds or ligands to target specific organs has been described.  In nuclear medicine several research groups have explored the development of glucose conjugates as new tracers in tumor oncology.  Approaches generally consist of grafting stable radioactive technetium chelates to glycoside scaffolds with the aim of selectively targeting and irradiating cancer cells overexpressing glucose transporters (GLUTs) (see pg. 2684).  Gouin describe a synthetic method to tether a new functionalized pyridine-tetreacetic ligand to glucoside scaffolds (see pg. 2684).  Gouin et al. disclose glycoconjugate 1 
    PNG
    media_image6.png
    323
    290
    media_image6.png
    Greyscale
 (see pg. 2685).  Gouin et al. tach that a click methodology was implemented to graft an alkynyl pyridine-chelate to hydrophilic and biocompatible carbohydrate scaffolds (see pg. 2687).  

	Gouin et al. do not disclose the compound of formula 
    PNG
    media_image7.png
    244
    389
    media_image7.png
    Greyscale
 wherein M is 64Cu.
	Josephson et al. teach vital fluorochrome conjugates and methods of use (see title). Josephson et al. teach cancer (see pgs. 5 and 18).  Josephson et al. teach that exemplary metals include Dy and Gd and radioactive metals include 64Cu (see pg. 14), which is suitable for PET (see table 3).  Josephson et al. disclose 64Cu-DOTA-TO 
    PNG
    media_image8.png
    452
    400
    media_image8.png
    Greyscale
 (see pgs. 32-33) and 68Ga-DOPA-TO (see pg. 34) and Gado-DOPA-YO (see pg. 45).
	Chen et al. teach lysosomal targeting with stable and sensitive fluorescent probes (superior lysoprobes) (see title).  Chen et al. disclose rhodamine lactose 
    PNG
    media_image9.png
    200
    626
    media_image9.png
    Greyscale
 (see pg. 4).  Chen et al. teach that pegylation has been utilized to modify the pharmacokinetic properties of small molecules through modulation of hydrophobicity.  Our results indicate that the addition of a short PEG moiety to the linker between the lysosome-targeting moiety and the fluorophore moiety increased the cellular uptake of superior lysoprobes.  Moreover, the linker enhanced target to background fluorescence ratios when compared our first generation lysoprobes (see pg. 3).  Chen et al. teach click chemistry (see pg. 2).
	Cotton et al. teach beta-galactoside substrate for PET imaging of senescence (see title).  Cotton et al. teach 64Cu (see [0051]) and DOTA (see [0039]).  Cotton et al. teach gulose (see [0043]).
	It would have been obvious to person of ordinary skill in the art before the effective filing date to modify the compound of Gouin et al. by substituting the pyridine-tetraacetic acid with 68Ga/64Cu-DOTA-Bz-NH2 as taught by Josephson et al. because a positron emitting glycoconjugate suitable for PET imaging advantageously comprising a chelator suitable for Gd as well.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Gouin et al. by further substituting the amino-alkyl linker with the carbonyl-PET linker of rhodamine lactose in Chen et al. because it would to advantageously enable the coupling of linker to the NH2 of 68Ga/64Cu-DOTA-Bz-NH2 while advantageously enabling improved pharmacokinetic properties. Stereoisomers are prima facie in the absence of unexpected results.  See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Claim(s) 1, 5, 7, 13, 21, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouin et al. (Bioorg. Med. Chem. Lett.; published 2012), in view of Velikyan et al. (Nucl. Med. Biol.; published 2012; see attached 892).
	Gouin et al. teach as discussed above.
	Gouin et al. do not teach a glycoconjugate of instant formula 
    PNG
    media_image10.png
    260
    300
    media_image10.png
    Greyscale
.
	Velikyan et al. teach robust labeling and comparative preclinical characterization of DOTA-TOC and DOTA-TATE (see title).  Velikyan et al. teach that PET provides the possibility of for the quatification of radioactivity concentration which might be essential for the treatment selection and planning, as well as assessment of absorbed dose before and during therapy for the development of patient specific dosimetry through peptide radionuclide therapy. The half-life of 68Ga provides high quality images while maintaining an acceptable radiation dose to the patient and personnel (see pg. 629).  Velikyan et al. teach [177Lu]Lu-DOTA-TATE (see pg. 629) and [68Ga]DOTA-TATE (see Fig. 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Gouin et al. by substituting its Ln-pyridine-tetraacetic acid with 177Lu/68Ga-DOTA as taught by Velikyan et al. because it would have been expected to advantageously enable PET and/or radiotherapy using a glyconjugate obtained with high robustness and radiochemical yield.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618